EXHIBIT 10.1

ASSET PURCHASE AGREEMENT

______________________________________________________________

Pursuant to this Asset Purchase Agreement (“Agreement”), effective the 31st day
October, 2006, Crossroads Convenience Center, LLC, hereinafter “Seller,” and
Idaho Center Chevron, Inc., hereinafter “Buyer”, agree as follows:




ARTICLE 1

PARTIES

1.1

Seller.  Crossroads Convenience Center, LLC, (“Seller”) is an Idaho limited
liability company with its general offices located at 5950 East Franklin Road,
Nampa, Idaho 83687.

1.2

Buyer.  Idaho Center Chevron, Inc., (“Buyer”) is an Idaho corporation authorized
to transact business in Idaho, with its general offices located at 1036 East
Iron Eagle Road, Eagle, Idaho 83616.

1.1

Parties.  Both “Seller” and “Buyer” are referred to together as “Parties.”







ARTICLE 2

RECITALS




 2.1 “Seller” owns and operates a retail convenience center under the name of
the “Crossroads Convenience Center,” which includes a gas station, car wash,
market, food preparation, and other associated operations in Nampa, Idaho, near
the Idaho Center.  One of “Buyer’s” principals, namely Richard Swensen, has
operated the Crossroads Convenience Center as an employee of “Seller”, and is
intimately familiar with the business.  




 2.2 “Seller” intends to sell to “Buyer” and “Buyer” intends to buy from
“Seller” all of the assets of the retail convenience center business, including,
the real property, fixtures, inventory, equipment, licenses, permits, and all
other personal property, tangible and intangible, including, but not limited to,
the right to use the name “Crossroads Convenience Center” and the goodwill of
the business.  




 2.3 The Parties contemplate a transaction in two parts:  First, the Personal
Property will be sold to pursuant to this Asset Purchase Agreement at which time
the Seller will take possession of all assets, assume the business liabilities,
and commence operation of the Crossroads Convenience Center business.  Within
thirty (30) days thereafter, the second phase of this transaction will take
place, whereby, pursuant the Option granted herein, Seller will have the right
to purchase the Real Property and fixtures in accordance to a separate Real
Estate Purchase Agreement.  In the interim between the two agreements, Seller
will lease the real property to Buyer pursuant to a Lease Agreement (”Lease”).





Page 1 of 16







--------------------------------------------------------------------------------

ARTICLE 3




PURCHASE OF PERSONAL PROPERTY ASSETS

3.1 Purchase of Personal Property.  At the Closing (defined below), and subject
to the terms and conditions of this Agreement, Seller agrees to sell, transfer
and deliver to Buyer, and Buyer agrees to purchase from Seller, all of the
tangible and intangible personal property assets of the convenience center
business (“Personal Property”) of Seller, other than real estate and appurtenant
fixtures, free and clear of all liens, interests, rights, claims, encumbrances
and restrictions of any kind (collectively, “Encumbrances”), except for any
Encumbrances known to Buyer or Buyer’s principal, Richard Swensen, that are not
disclosed to Seller (See Section 8.4). The Personal Property is defined as all
tangible and intangible assets of Seller utilized in or related to the operation
of the Crossroads Convenience Center business, other than real property and any
property excluded by this Agreement.  All tangible Personal Property, including
all assets listed on Seller’s Balance Sheet (Exhibit “A”), shall be set forth in
schedules as set forth below and shall be transferred by certificate of title or
by bill of sale, as appropriate.

3.2 Purchase Price.  

3.2.1 Purchase Price  The purchase price (“Purchase Price”) for the Personal
Property to be paid by “Buyer” to “Seller” pursuant to this Agreement is the
total sum of Six Hundred Thousand Dollars ($600,000.00), which sum will be paid
as follows at closing:

The sum of $300,000 in cash in form of a bank check, or bank cashier’s check, or
money order.

·

A conditional promissory note to Seller signed and issued jointly by  Seller and
Richard Swensen (“Note”) for the sum of $300,000, having a term of five (5)
years and bearing interest at the rate of eight percent (8%) per annum, simple,
fixed.  The Note will be in the form of Exhibit “B” hereto.




3.2.2 Allocation of Cash Payment.  The cash sum of $300,000 paid at closing will
be allocated first by the Seller to the payment in full Seller’s obligation
(approximately $194,000) to the Idaho Candy Company and thereby free the
Personal Property from any and all Encumbrance by Idaho Candy Company.   The
balance of the cash proceeds remaining after payment of Idaho Candy Co. will be
retained by Seller.




3.2.3 Collateral for the Note.  




(a) The Note will be secured by 300,000 shares of restricted common stock of
Great American Family Parks, Inc., owned by Richard Swensen.   




(b)  A total of 270,000 shares of said stock collateral for the Note will be
provided to Seller at closing by Richard Swensen by his delivery at closing to
Seller Great American Family Parks, Inc., stock certificate No. ____________ for
270,000 shares endorsed by him in blank, with his signature medallion bank
guaranteed.  




(c)  A total of 30,000 shares of said stock collateral for the Note will be
provided to Seller within two (2) weeks after closing by Richard Swensen by his
delivery during that time to Seller a stock certificate for 30,000 shares duly
endorsed by him in blank, with his signature medallion bank guaranteed.





Page 2 of 16







--------------------------------------------------------------------------------




(d)  Said stock certificates will each be delivered with an executed stock power
in the form of Exhibit “C” hereto.   




(e)  Seller may at any time during the term of the Note sell the stock to pay
the Note, except that Seller may not sell said stock if Buyer or Richard Swensen
give Seller ten (10) days notice that the Note will be paid in cash and said
payment is duly made.  If Seller elects to sell said stock, then, in that event,
the proceeds from the sale of the stock shall be deemed to pay the Note in full,
and Seller may retain all of said proceeds, regardless of the amount of the
proceeds received from the sale.  




            3.3 No Pro-rations at Closing.  Since Buyer will own all uncollected
accounts receivable at closing, such items as utilities, personal property lease
obligations, and other current business trade accounts not fully paid at closing
will not be pro-rated, but will be assumed and paid by Buyer, as set forth
below.







ARTICLE 4




ASSETS AND LIABILITIES INCLUDED AND EXCLUDED FROM SALE




4.1 Purchased Assets.  Except as otherwise specifically set forth in this
Agreement and on the Schedules hereto, the Personal Property Assets to be
purchased from Seller shall include all of Seller’s right, title and interest in
and to said assets, of every type and condition, including, without limitation,
the following:

                       4.1.1 Furniture, Equipment, and Machinery.  All tangible
personal property owned by or leased to Seller located in or used in connection
with the business, including, without limitation, furniture, furnishings, trade
fixtures (not appurtenant to real property), instruments, equipment, systems,
machinery, operation manuals, and manufacturer’s warranties and guarantees, if
any, as identified on Schedule 4.1.1. (“Furniture and Equipment”)

                       4.1.2 Personal Property Leases.  All equipment leases and
other personal property leases for tangible personal property (including,
without limitation, office equipment and vehicles) leased by Seller, and
including as identified on Schedule 4.1.2 (“Personal Property Leases”).

                       4.1.3 Contracts.  All of Seller’s rights related to
contracts, agreements, options and commitments (other than Personal Property
Leases), including, without limitation, as identified on Schedule 3.1.4.
(“Contracts”).

                       4.1.4 Cash on Hand, Accounts Receivable, and Prepaid
Income.  All cash on hand, accounts receivable, credit card receipts, cash
deposits that customers have deposited with Seller, deferred revenue, prepaid
income, amounts paid by customers pursuant to any plans or programs in which
customers paid an amount to receive services or goods in the future, and similar
amounts paid by customers to Seller in advance of rendering the services or
providing the goods after closing date pursuant to such contracts.

                        4.1.5 Motor Vehicles.  All motor vehicles owned by
Seller, identified on Schedule 4.1.5





Page 3 of 16







--------------------------------------------------------------------------------

                        4.1.6 Business Records.  Copies of all current
accounting records, current financial records, operations records, customer
records, customer lists, vendor lists, price lists, operations manuals, and all
other records, files, memoranda, sketches, bids, contracts, and other documents
relating to any of “Seller’s” business (“Business Records”).

                         4.1.7 Inventory.  All items as set forth in Seller’s
balance sheet (Exhibit “A”) under category “Other Current Assets,” including,
without limitation, the following: Beer Inventory, Beverage Inventory, Fast Food
Inventory, Fuel Inventory, Store Inventory, Tobacco Inventory, and other items
not specifically enumerated, such as janitorial and office supplies, and all
other operating supplies used in the ordinary course of business shall be
classified as inventory hereunder (“Inventory”). As soon as possible following
closing, Seller shall complete a physical count of Seller’s Inventory, determine
the cost (in accordance with generally accepted accounting principles) of such
Inventory as of the close of business on the Closing date.  A copy of the
inventory shall be attached, post closing, to this Agreement as schedule 4.1.7.

                        4.1.8 Licenses and Permits.  All licenses and permits
used in operation of Seller (”Licenses and Permits”).

                        4.1.9 Intellectual Property.  All of Seller’s rights,
title and interest in all trademarks, tradenames (including, without limitation,
the name “Crossroads Convenience Center,” service marks, copyrights and any
applications therefor, and all logos, symbols, business manuals, policies, and
tangible or intangible advertising materials that have been created by or for
“Seller” and that are or have been used by Seller in the conduct of its business
(“Intellectual Property”).

                        4.1.10 Communication Addresses.  All telephone numbers,
facsimile numbers, internet addresses, internet domain names, internet domain
name registrations, log-in identifications, user identifications, screen names
and on-line service identifications relating to Seller (“Communication
Addresses”).  

4.1.11 Computer Software and Databases.  All computer software, applications and
databases owned, licensed, leased, internally developed or otherwise used by
“Seller” in connection with its business (“Computer Software and Databases”).  

4.1.12 Proprietary Information.  All rights in Seller’s Proprietary Information.
 “Proprietary Information” means all information, data, software and materials
(whether contained in documents, electronic media or other forms) relating to or
used by Seller, including, without limitation, information about Seller’s
materials, procedures, inventions, expertise, customer lists, potential customer
lists, customer data, financial data, vendors, marketing plans, and trade
secrets.                       

 4.1.13 Rights Arising from Assumed Liabilities.  All rights of Seller arising
under or relating to the liabilities or obligations expressly assumed by Buyer
from Seller” pursuant to Section 4.2.

                         4.1.14 Tangible and Intangible Personal Property.  All
other tangible and intangible personal property owned by Seller.

                         4.1.15 Insurance.  All policies of fire, extended
coverage, liability, errors and omissions, environmental and all other kinds of
insurance held by Seller and covering any of the Assets; provided, however, that
Buyer shall have no obligation to continue or renew any such policy of insurance
following Closing.





Page 4 of 16







--------------------------------------------------------------------------------

4.2 Assumed Liabilities.  No liabilities of any type and condition, real,
personal and mixed, tangible and intangible, fixed and unfixed, choate or
inchoate, accrued, absolute, contingent or otherwise, wherever located and
whether or not reflected on Seller’s books and records, are assumed by Buyer
except as follows:

 4.2.1 Liabilities Attached to or Encumbering the Assets Post Closing.  All
liabilities and obligations attached to or encumbering the Personal Property
assets arising or accruing after the Closing Date, including any and all
liabilities and obligations of the business not disclosed to Seller by Buyer
prior to closing arising from the operation of the business by Buyer’s
principal, Richard Swensen (See Section 8.4).  

                         4.2.2 Current Trade payables.   Current Trade Payables,
such as utilities, personal property lease obligations and amounts charged or
chargeable by vendors for goods and services provided to Seller on or before the
closing date, whether or not such amounts are due and owing as of the Closing
date (“Trade Payables”).  

            4.3 Excluded Assets.  The Assets to be purchased by Buyer pursuant
to this Agreement do not include the following assets:

(a) The ownership interest in the entity, Crossroads Convenience Center, LLC

4.4 Excluded Liabilities.  Buyer shall not assume or be deemed to have assumed,
and Seller shall remain solely responsible following Closing for, any and all
indebtedness, contract obligations and other liabilities of Seller (“Excluded
Liabilities”) other than those liabilities, if any, specifically identified in
Section 4.2.  

                        4.4.1 Transaction Taxes.  Any liability or obligation
relating to income, sales or excise taxes, that the law imposes on Seller,
arising from, related to, or caused by the sale or transfer of the Assets as
contemplated by this Agreement, which taxes shall be paid by Seller.

                        4.4.2 Taxes; Employment Liabilities.  Any liability or
obligation of Seller, whether arising prior to, on or after the Closing date,
relating to (i) federal, state and local taxes, including income, sales, use,
property, service or other taxes that applicable statutes, laws, ordinances,
rules or regulations required, or the taxing authority asserts were required, to
be paid on or prior to Closing; (ii) compliance with federal, state and local
tax rules and regulations, including the obligation to prepare, report or file
payroll, income, excise, sales, social security, trust fund, unemployment,
withholding, property or other taxes or to prepare or file notices, forms,
reports or documents that applicable statues, laws, ordinances, rules or
regulations require, or the taxing authority asserts were required, to be paid
or filed on or prior to Closing; and (iii) any liability arising out of or
related in any manner to employees of Seller, including, without limitation,
employment compensation, workers compensation, unemployment, any employment
benefits or any employee benefit plan of any kind, shall remain the liability
of, and be paid by Seller.  Seller shall pay on or before Closing all Seller
Employment Liabilities due and owing up to and through the date of Closing, and
shall pay all Seller Employment Liabilities that may arise after Closing.

                         4.4.3 Insurance.  Deductibles, co-payments, premiums or
other payments relating to property, casualty, liability, errors and omissions,
and other insurance premiums or payments for loss incurred or claims made prior
to Closing.

                         4.4.4 Litigation and Judgments.  Any litigation,
arbitration or mediation, and any amounts payable to resolve disputes, if any,
including, without limitation, judgments, settlements, arbitration, or mediation
for claims arising prior to Closing.





Page 5 of 16







--------------------------------------------------------------------------------

                         4.4.5 Other Non-business Liabilities. Any liability of
Seller related to, connected with, or arising from, any other business or asset
of Seller not part of or involved in the Crossroads Convenience Center business.

ARTICLE 5




RISK OF LOSS AND OFFSETS




5.1 Risk of Loss.  Until possession has been delivered to Buyer at Closing,
Seller shall retain all risk of loss or damage with respect to the assets sold
hereunder.  In the event of any material loss or damage to all or any part of
the Assets prior to such time, Buyer shall have the right to (i) terminate this
Agreement and abandon the transaction, in which event each party shall be fully
released and discharged from any further obligations under this Agreement,
except for any continuing obligations of a party under this Agreement, or
(ii) consummate the transactions contemplated by this Agreement and reduce the
Purchase Price by an equitable amount (to be determined by agreement of Buyer
and Seller) to equal the loss or damage (net of any insurance proceeds paid or
payable to Buyer by reason of the loss or damage).

5.2  Allocation Offsets.  To the extent that the closing inventory count results
in a total value different than that set forth in Seller’s balance sheet
(Exhibit “A”), said difference shall be inversely applied (negative or positive)
to the value allocated to the “good will” of the business so as to maintain the
same net worth of the business as set forth on said balance sheet.










ARTICLE 6




REAL PROPERTY OPTION




             6.1 Option to Purchase Real Property.  

                       6.1.1 Grant of Option.  For consideration of ten dollars
($10) in hand paid and for other good and valuable consideration, which
consideration is separate from the consideration of this Agreement and the Real
Estate Purchase Agreement, and the receipt of which consideration is hereby
acknowledged by Seller, Seller hereby grants to Buyer an option to purchase
Seller’s real property and appurtenant fixtures (“Option”) located at 5950 East
Franklin Road in Nampa, Canyon County, Idaho, (“Real Property”) in a and more
particularly described in Exhibit “D” hereto.  

6.1.2 Terms of Option.  Buyer has the Option to purchase the Real Property on or
before November 30, 2006, in accordance with the terms and conditions set forth
in the Real  Estate Purchase Agreement, the form of which is attached hereto as
Exhibit “E,” and by this reference made a part hereof.

6.1.3 Exercise of the Option.  In order to exercise the Option, Seller must give
written notice to Buyer on or before Monday November 20, 2006 that Seller
intends to exercise the option.  If timely notice of exercise is not given, the
Option expires and become null and of no effect.  





Page 6 of 16







--------------------------------------------------------------------------------




ARTICLE 7


REPRESENTATIONS, WARRANTIES AND
COVENANTS OF “SELLER”

7.  Seller hereby represents, warrants and covenants to Buyer as follows:

7.1  Organization, Good Standing, Qualification, and Authorization of Seller.  

7.1.1  Organization, Standing, and Qualification.  Seller (i) is an Idaho
limited liability company duly organized, validly existing and in good standing
under the laws of the state of Idaho (Exhibit “F”); (ii) has full power and
authority to carry on its business as and where now conducted and to own or
lease and operate its properties as and where now owned, leased or operated; and
(iii) is duly qualified to do business and is in good standing in every
jurisdiction in which the property owned, leased or operated by it or the
business conducted by it makes such qualification necessary.

7.1.2 Authorization. The execution, delivery and consummation of this Agreement
by Seller has been duly approved by its management according to applicable law
and its Operating Agreement and Articles of Organization. No approval or consent
of any person, firm, or other entity is required to be obtained by Seller for
the execution, delivery and consummation of this Agreement by Seller.  Upon the
execution and delivery of this Agreement by Seller, no further action will be
necessary to make this Agreement valid and binding according to its terms.

7.2 Financial Statements.  Seller has made available to Buyer the current
balance sheet of the business (Exhibit “A”) and all other financial records of
the business, including, but not limited to, financial statements, income
statements, inventory counts, and credit card receipts for the last five years.
 Buyer’s principal Richard Swensen has had, and continues to have, intimate
access to said financial statements and records as agent manager of the
Crossroads Convenience Center for Seller. The Financial Statements (i) are
complete and correct in all material respects, (ii) were prepared in the
ordinary course of business on a accrual basis from the books and records of
Seller in accordance with generally accepted accounting principles, consistently
applied and maintained throughout the periods indicated, and (iii) present
fairly, in all material respects, the financial position of the Business as of
the date indicated.

7.3 Absence of Undisclosed Liabilities.  Except as incurred by Seller in the
ordinary course of operating its business since the date of the Financial
Statements, to the knowledge of Seller, there has not been any material adverse
change in Seller’s business condition (financial or otherwise), Assets, the
Assumed Liabilities, properties or operations.  Further, Seller is not aware of
any liabilities, whether absolute, accrued, contingent or otherwise, arising
through the ownership or operation of Seller which materially affect the Assets
or the operation of “Seller’s business; and Seller” does not know of any basis
for the assertion against the Assets of any undisclosed liability of Seller.





Page 7 of 16







--------------------------------------------------------------------------------

7.4 No Default.  With respect to any contract, agreement, lease, license or
understanding that is being acquired by Buyer, Seller is not in default under
the terms of any such contract, agreement, lease, license or understanding to
which it is a party, and which default will result in any loss or damage to
Seller, nor has any condition or event occurred which, after notice, the passage
of time, or otherwise, would constitute a default under or breach of any terms
thereof, and Seller is not aware of any condition that will result in a default
under any terms thereof.

7.5 Taxes.  Seller has filed all federal, state and local income, sales, use,
excise, withholding, franchise, payroll and other tax returns and reports
required to be filed in connection with the operation of Seller’s business, and
all taxes shown by the returns to be due and payable have been paid.  Seller
shall prepare and file all income, sales, use, excise, withholding, franchise,
payroll and other tax returns, and pay all taxes, required to be filed or paid
up to and through the date of Closing.  Except for property taxes not yet due
and payable, there are no tax liens on any of the Assets.  Seller has delivered
to Buyer true and correct copies of all federal and state income and excise tax
returns of Seller for the tax year ending 09-30-06.  Seller has not given or
been requested to give waivers of any statutes of limitations relating to the
payment of federal, state or local taxes.

7.6 Clear Title to Assets.  Seller has good and marketable title to the Personal
Property sold and to the Real Property optioned under this Agreement. Other than
in the ordinary course of business consistent with past practice, Seller has
not, since the date of its most recent Financial Statement, sold, assigned,
transferred or otherwise disposed of any assets or properties used in its
business in anticipation of the transactions contemplated by this Agreement.

7.7 Condition of Tangible Assets.  All of the tangible Personal Property assets
are in good operating condition and repair; normal wear and tear excepted, and
are located at the Crossroads Convenience Center.

7.8 Inventories.  All items of Inventory are owned by Seller and were acquired
by Seller in the ordinary course of operation, may be used for the items’
intended purposes, and were purchased, handled, stored and sold in accordance
with all federal, state and local governmental laws and regulations.

7.9 Liabilities.  To Seller’s knowledge, there are no liabilities, not otherwise
reflected in the Financial Statement, which are known or with reasonable care or
upon reasonable inquiry should be known, and which are now or may be assessed or
become a charge against the Assets.

7.9 Insurance.  Buyer has inspected each policy of fire, extended coverage,
liability (including, without limitation, professional liability) and all other
kinds of insurance held by Seller and covering the business and / or the assets
of the business.  Seller knows of no claims made against any such insurance
policy that are unresolved as of Closing.  The policies are in full force and
effect and will be in full force and effect at Closing.  Upon request of Buyer,
Seller will execute whatever assignments may be required by said insurers to
keep any of said policies in force.

7.10 Contracts, Sublease and Personal Property Leases.  All Contracts, Subleases
and Personal Property Leases that are being assumed by Buyer, are in full force
and effect; and to the knowledge of Seller, there are no existing defaults or
events or conditions which but for the passage of time would constitute defaults
pursuant to such documents.





Page 8 of 16







--------------------------------------------------------------------------------

7.11 Operations.  Prior to Closing, Seller’s operations have complied, to the
best of Seller’s knowledge, in all material respects, with all federal, state,
local and other statutes and regulations and all rules and regulations of any
applicable regulatory agency governing Seller. Other than changes occurring in
the ordinary course of business, since the date of the balance sheet (Exhibit
“A”) Seller has maintained both the Personal Property and the Real Property
assets in their current condition, normal wear and tear excepted, and after
closing.

7.12 No Encumbrance of Real Property Pending Option. Pending Buyer’s exercise of
the Option, Seller will not encumber, mortgage, pledge, or create any lien
against the Real Property.

7.13 Litigation or Claims.  To the knowledge of Seller, there are no claims,
actions, suits, arbitrations, governmental investigations, inquiries, or
proceedings pending or threatened against, or involving the assets or
liabilities of, Seller before any court, governmental or administrative body or
agency, or private arbitration tribunal.  To Seller’s knowledge, there are no
facts upon which material claims may be made against said assets or liabilities,
nor are there any outstanding orders, writs, injunctions, or decrees of any
court, arbitrator or governmental agency which materially adversely affect or
could materially adversely affect the assets sold or liabilities assumed
pursuant to this Agreement




ARTICLE 8


BUYER’S REPRESENTATIONS, WARRANTIES AND COVENANTS

8. Buyer” represents, warrants and covenants to “Seller” as follows:

8.1 Organization, Good Standing, Qualification, and Authority. Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Idaho and is authorized to transact business in the state of
Idaho (Exhibit “G”).  Buyer has full corporate power and authority to carry on
its business as and where now conducted and to own or lease and operate its
properties as and where now owned, leased or operated.  Buyer is duly qualified
to do business and is in good standing in every jurisdiction in which the
property owned, leased or operated by Buyer or the business to be conducted by
Buyer make such qualification necessary.  

8.2 Authority to Contract.  Buyer has the full right, power and authority to
execute, deliver and perform the terms of this Agreement and all documents and
agreements necessary to give effect to the provisions of this Agreement.  The
execution, delivery, and consummation of this Agreement by Buyer was duly
approved by its Board of Directors according to applicable law and its Articles
of Incorporation and Bylaws.  No approval or consent of any person, firm, or
other entity is required to be obtained by Buyer for the execution, delivery and
consummation of this Agreement by Buyer.  Upon the execution and delivery of
this Agreement by Buyer, no further action will be necessary to make this
Agreement valid and binding upon Buyer according to its terms.

             8.3 Completion of Buyer Due Diligence.  Buyer represents that it
has completed its due diligence investigation of Seller, its assets, and the
business of Crossroads Convenience Center.  Buyer’s due diligence investigation
has included, without limitation, verification of all representations and
warranties of Seller, and verification of all facts and schedules relating to
the assets and the assumed liabilities, and with regard to the title to and
condition of the Real Property as deemed appropriate by Buyer and indicating
that the Real Property is suitable.





Page 9 of 16







--------------------------------------------------------------------------------




             8.4 Buyer’s Special Indemnity.  Buyer, through the position of its
principal Richard Swensen essentially moves in this transaction from the
position of being agent-operator to the position of being owner-operator of
Crossroads Convenience Center and, as a result thereof, is uniquely
knowledgeable regarding said business, its operation and related liabilities.
 Therefore, Buyer hereby covenants to indemnify, and shall indemnify, defend and
hold harmless Seller and its members and agents from any and all liabilities,
claims, damages, expenses (including, without limitation, reasonable attorneys’
fees and reasonable attorneys’ fees on any appeal), judgments, proceedings and
causes of action of any kind whatsoever resulting from or arising out of any
undisclosed liabilities of the business operation of Crossroads Convenience
Center extant prior to closing.  “Undisclosed Liabilities” for the purpose of
this Section and Sections 3.1 and 4.2.1 are defined as those liabilities and
encumbrances that (a) do not appear in any of the Exhibits or Schedules to this
Agreement and (b) are limited to such liabilities that arise from or are related
to the operation of the Crossroads Convenience Center business. This indemnity
is in addition to the indemnity of Buyer set forth in Section 11.5 and is to be
construed as a specific exception to the provisions of Seller’s indemnity set
forth in Section 11.4 of this Agreement.




ARTICLE 9

CLOSING

9.1 Time, Date and Place of Closing.  The execution and delivery of the
documents required to consummate the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of the Idaho Estate Planning and
Business Law Center, 1036 East iron Eagle Drive, Suite 105, Eagle, Idaho 83616
on October 312, 2006 at 1:30 PM MST The Closing shall be effective as of and
upon the execution and delivery of the documents and payment of money
contemplated by this Agreement.  

9.2 Documents Executed and Delivered and Payment Made at Closing:  At the
Closing, the Parties shall execute and deliver the following:

(a) Buyer shall deliver for inspection of the Parties a preliminary title report
regarding the Real Property;

(b)  Seller shall deliver to Buyer a current copy of its Operating Agreement;
and Buyer shall deliver to Seller a current copy of its Bylaws.

(c) The Parties shall sign and / or deliver counterparts of this Agreement, the
bills of sale, titles to licensed vehicles, assignment of licenses, and any and
all other documents called for in the Schedules to be signed and / or delivered.
  

(d) Buyer shall pay the Purchase Price by delivery to Seller of (i) the check or
money order for $300,000; (ii) the Great American Family Parks, Inc., stock
certificate for 300,000 shares of common stock, said certificate duly endorsed
as provided in this Agreement; and (iii) an executed stock power for said stock
certificate.

(e) Seller shall take or shall cause to be taken all other reasonable actions as
may be required to put Buyer into full possession and control of the assets of
the business and Assumed Liabilities.





Page 10 of 16







--------------------------------------------------------------------------------




9.3 Taking of Inventory.  As the last act of closing, the Parties shall conduct
an inventory of the items specified in Section 4.1.7. The results of the
inventory shall be attached to this Agreement as Schedule 4.1.7.




9.4 Documents Delivered after Closing.  At and after closing, the parties shall
execute and deliver all documents as may be required to effect the transactions
contemplated by this Agreement, and after Closing shall take any other action
consistent with the terms of this Agreement that may reasonably be requested by
a party for the purpose of effecting the transactions contemplated by this
Agreement.




ARTICLE 10

NONCOMPETITION AND CONFIDENTIAL INFORMATION

10.1 Purpose of Non-competition and Confidentiality Agreements.  Seller and it
Member(s) acknowledge that Buyer is purchasing the assets (including, without
limitation, Proprietary Information and relationships with customers) with the
expectation of continuing the Crossroads Convenience Center business and
providing services to Seller’s existing and expected customers.  Seller and its
member(s) agree that Buyer is entitled to a period of time to benefit from the
purchase of the assets, and that Seller and its Member(s) should be restricted
from competing with Buyer or benefiting from the Proprietary Information and
customer relationships purchased by Buyer.

10.2 Non-competition and Confidentiality Agreement, Duration and Area.  Seller
and its member(s) agree that, for a period of two (2) years following Closing,
Seller will not disclose confidential information regarding the Buyer’s business
or compete with Buyer by engaging, within, Canyon County and Ada County, Idaho,
in any business that would compete with Buyer.  The term “compete” shall
include, by way of illustration and not limitation, (i) directly or indirectly
soliciting, selling or rendering any services or products that were provided or
sold by Seller prior to Closing, (ii) being an owner, partner, agent,
consultant, stockholder, director or officer of any entity that directly or
indirectly solicits, sells or renders any services or products after Closing
that were provided or sold by Seller prior to Closing, with the exception of
being the holder of less than five percent (5%) of the stock of a publicly
traded company, (iii) contacting or soliciting any of the customers of Seller
for the purpose of establishing relationships for any services or goods that
directly or indirectly compete with Buyer’s business or causing any customer to
terminate any relationship with Buyer after the Closing, (iv) directly or
indirectly soliciting or hiring any of Buyer’s employees or causing any employee
to terminate any relationship with Buyer, (v) being an owner, partner, agent,
consultant, stockholder, director or officer of any entity (with the exception
of being the holder of less than five percent (5%) of the stock of a publicly
traded company) that directly or indirectly solicits or hires any of Buyer
employees or causes any employee to terminate any relationship with Buyer, or
(vi) making any public or private statements to third parties that would be
likely to cause a material injury to or materially interfere, directly or
indirectly, with Buyer’s business or reputation.  It is understood and agreed
that the endorsement of this Agreement by Great American Family Parks, Inc., as
the member of Seller, refers only to, and is strictly limited to, the
non-competition and confidentiality provisions of Sections 10.1 and 10.2 of this
Agreement.  








Page 11 of 16







--------------------------------------------------------------------------------




ARTICLE 11

COVENANTS AND REMEDIES

11.1 Survival of Representations, Warranties, and Covenants.  Except as
otherwise set forth in this Agreement, the representations, warranties, and
covenants by the respective Parties set forth in this Agreement, including,
without limitation, any representations, warranties or covenants set forth in
any Schedule or other writing delivered pursuant to this Agreement, shall
survive the Closing and shall be deemed to be material and to have been relied
upon by the other Party.

11.2 Claim.  A “Claim” shall be broadly construed to include any damage,
liability, expense, reasonable attorney fees, costs, or any combination thereof
arising from, related to, or connected with a party’s breach of this Agreement.
 

11.3 Claim Notice and Cure Period.  In the event of a Claim, then the aggrieved
party shall provide reasonable written notice to the defaulting party of such
breach.  From the date of notice the defaulting party shall have 30 days to cure
the Claim (an “Undisputed Claim”) or dispute its liability to such Claim in
writing (a “Disputed Claim”).  If an Undisputed Claim continues after the 30 day
cure period, then the aggrieved party shall have all remedies provided by this
Agreement and by law.  With respect to a Disputed Claim, the parties shall
proceed in good faith to negotiate a resolution of such Disputed Claim and, if
not resolved through negotiations, such dispute shall be resolved by litigation
in an appropriate court of competent jurisdiction.

11.4 Indemnity by Seller.   Subject to the provisions of Section 8.4 of this
Agreement, Seller agrees to indemnify, defend, protect and hold Buyer and its
officers, directors, shareholders and agents harmless for, from and against any
and all (i) liabilities of Seller,  (ii) Claims sustained directly or indirectly
by Buyer based on pre-closing operation of Seller’s business, and (iii) breach
of any of Seller’s respective representations and warranties made under this
Agreement. Seller agrees to pay Buyer’s costs of defense and to indemnify Buyer
against all such liabilities, except for those described in Section 8.4, that
exist at the date of closing or are based on the conduct of Seller’s business
prior to the date of Closing.

11.5 Indemnity by “Buyer”.  In addition to the Special Indemnity of Buyer set
forth in Section 8.4 of this Agreement, Buyer agrees to indemnify, defend,
protect and hold Seller, its member(s) and agents harmless for, from and
against, any and all (i) claims sustained directly or indirectly by Seller or
its member(s) or agents based on Buyer’s ownership, use or operation of the
assets or assumed Liabilities after closing, and (ii) breach of any of Buyer’s
representations,  warranties, and covenants made under this Agreement.  Buyer
agrees to pay Seller’s and each member’s or agent’s attorney fees and costs of
defense and to indemnify Seller and its members and agents against all such
liabilities that arise after the date of closing or are based on the ownership
of the Personal Property or Real Property after the date of closing.  

11.6 Rights and Remedies Cumulative.  Except as expressly provided in this
Agreement, and to the extent permitted by law, any rights and remedies described
in this Agreement are cumulative and not alternative to any other rights and
remedies available at law or in equity.





Page 12 of 16







--------------------------------------------------------------------------------

11.7 Non-waiver of Rights and Remedies.  The failure or neglect of a party to
enforce any right or remedy available by reason of the failure of the other
party to observe or perform a term or condition set forth in this Agreement
shall not constitute a waiver of the term or condition.  A waiver by a party
(i) shall not affect any term or condition other than the one specified in the
waiver, and (ii) shall waive a specified term or condition only for the time and
in a manner specifically stated in the waiver.

11.8 Governing Law, Jurisdiction, and Venue.  This Agreement shall be governed
by Idaho law.  The state and federal courts of Idaho have jurisdiction; and
venue for mediation, litigation and all other proceedings shall be located in
Boise, Idaho.  

11.9 Survival of Remedies.  Except as otherwise set forth in this Agreement, the
remedies and remedial procedures and processes set forth in this Article 11
survive termination or abandonment of this Agreement.




ARTICLE 12

GENERAL PROVSIONS

12.1 Notices.  All notices and other communications (“Notices”) under this
Agreement shall be (i) in writing, (ii) deemed to have been delivered (a) upon
the date of delivery if delivered in person, by facsimile or by e-mail, (b) on
the date of the postmark on the return receipt if deposited in the United States
Mail, with postage prepaid for certified or registered mail, return receipt
requested, or (c) on the date of delivery if delivered by nationally recognized
express courier, and (iii) shall be addressed or delivered to the following
relevant address or at the other address as shall be given in writing by a party
to the other:

If to Buyer:

IDAHO CENTER CHEVRON, INC.

Richard Swensen, President

5950 East Franklin Road,

Nampa, Idaho 83687




With copy to:

Steven R. Rausch

Idaho Estate Planning and Business

Law Center

036 East Iron Eagle Drive, Ste 105

Eagle Idaho 84616




If to Seller or Member of Seller:

Crossroads Convenience Center, LLC

Great American Family Parks, Inc., Managing Member

Attn: Larry L. Eastland, President and CEO

3420 Ocean Park Blvd., Suite 3000

Santa Monica, CA 90405




With copy to:

John L. Runft

Runft & Steele Law Offices, PLLC

1020 West Main St., STE 400,

Boise, Idaho 83702





Page 13 of 16







--------------------------------------------------------------------------------

12.2 Payment of Expenses.  Except for expenses of the appraisal and for the
purchase of a policy of title insurance related to this transaction, Buyer and
Seller shall each pay their own fees and expenses, including fees and expenses
of their respective attorneys, accountants, advisors, agents and other
representatives, incidental to the preparation and performance of this
Agreement.  

12.3 Time of the Essence.  Time is of the essence with respect to the
obligations to be performed under this Agreement.

12.4 Entire Agreement.  All Exhibits and Schedules to this Agreement constitute
a part of this Agreement.  This Agreement, together with the accompanying
Exhibits and Schedules, constitutes the entire, completely integrated agreement
among the parties and supersedes all prior memoranda, correspondence,
conversations and negotiations.

12.5 Severability.  The invalidity of any portion of this Agreement shall not
affect the validity of any other portion of this Agreement.  If the invalidity
or unenforceability is due to the unreasonableness of time or geographical
restrictions, the restrictions shall be effective for the period of time and
area as a court may determine to be reasonable.

12.6 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

12.7 Amendment and Waiver.  This Agreement may not be modified or amended,
except by an agreement in writing signed by Seller and Buyer.  Seller or Buyer
may waive any of the conditions contained herein or any of the obligations of
the other party hereunder but any such waiver shall be effective only if in
writing and signed by the party waiving such condition or obligation.

12.8 Power to Execute.  Each person executing this Agreement on behalf of a
Party, by his or her execution hereof, represents and warrants that they are
fully authorized to do so, and that no further action or consent on the part of
the party for whom they are acting is required for the effectiveness or
enforceability of this Agreement against such party following such execution.

12.9 Assignment.  This Agreement is freely assignable; provided, however, any
assignment shall be effective only when a fully executed counterpart thereof is
delivered to the non-assigning Party hereto bearing the signatures of assignor
and assignee and including an express assumption by assignee of the obligations
of the assigning party hereunder.  No such assignment shall release the
assigning Party from any of its obligations, liabilities, warranties or
representations set forth in this Agreement.

12.10 1031 Exchange.  The Parties to this Agreement acknowledge that either
Party may wish to structure this transaction as a tax deferred exchange of
like-kind property within the meaning of Section 1031 of the Internal Revenue
Code.  Each Party agrees to reasonably cooperate with the other Parties to
effect such exchange; provided, however, that the cooperating Party shall not be
required to acquire or take title to any exchange property, or incur any
additional cost, expense or liability whatsoever in connection with the
exchange.

12.11 Binding Terms.  This Agreement and the terms and provisions hereof shall
inure to the benefit of and be binding upon the Parties hereto and their legal
representatives, successors and permitted assigns as described herein.





Page 14 of 16







--------------------------------------------------------------------------------

12.12 Headings.  Descriptive headings used herein are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Agreement.

12.13 Singular and Plural; Gender.  When required for proper interpretation,
words used herein in the singular tense shall include the plural, and vice
versa; the masculine gender shall include the neuter and the feminine, and vice
versa.

12.14 Commissions.  “Seller” and “Buyer” mutually represent and warrant that no
real estate commission, finders’ or brokers’ fee has been or will be incurred in
connection with this Agreement for the sale of Assets contemplated hereby.  Each
Party agrees to indemnify and hold the other harmless from and against any and
all real estate commissions, finders’ fees or brokers’ fees due or claimed to be
due in connection with this transaction and attributable to the indemnifying
Party, such indemnity to include reasonable attorneys’ fees and costs incurred
in connection with any such claim.

The signatures of the Parties are on the following page.








Page 15 of 16







--------------------------------------------------------------------------------

SELLER:      IDAHO CENTER CHEVRON, INC.

                                 

                                             By ________________________

                                      Richard Swensen, President







                                 ATTEST: ______________________

                                                 Corp. Sect.



















BUYER:       CROSSROADS CONVENIENCE CENTER, LLC







                                 By ____________________________

                                      Larry L. Eastland, Managing Member







                                  WITNESS: _______________________






















LIMITED SIGNATORY FOR PURPOSES OF NON-COMPETE / CONFIDENTIALITY AGREEMENT:




GREAT AMERICAN FAMILY PARKS, INC.










                                    By _______________________________

                                         Larry L. Eastland, Pres. & CEO







                                    ATTEST: __________________________

                                                     Dale W. Van Voorhis,
Director                                             

       











Page 16 of 16





